UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-1333


VINCENT JOHN HALL,

                 Plaintiff - Appellant,

          v.

OFFICER DURON BURNEY; TOWN OF MAXTON,

                 Defendants - Appellees,

          and

MAXTON POLICE,

                 Defendant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:10-cv-00184-BO)


Submitted:   June 28, 2012                  Decided:   August 1, 2012


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vincent John Hall, Appellant Pro Se.  Ronnie Monroe Mitchell,
THE MITCHELL LAW GROUP, Fayetteville, North Carolina; Andrew
James Santaniello, CLAWSON & STAUBES, PLLC, Charlotte, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vincent John Hall seeks to appeal the district court’s

order denying his motion seeking $5000 in damages in his ongoing

42    U.S.C.     § 1983   (2006)       action.         This    court    may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain     interlocutory        and       collateral    orders,     28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                       The order Hall seeks

to    appeal     is   neither      a     final       order     nor     an     appealable

interlocutory or collateral order.                   Accordingly, we dismiss the

appeal for lack of jurisdiction.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                               DISMISSED




                                              2